Citation Nr: 1108671	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 to April 2003.  

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision in which the RO denied the Veteran's claim for entitlement to service connection for sleep apnea.  The Veteran perfected a timely appeal.


FINDINGS OF FACT

1.  The competent and credible lay evidence establishes that the Veteran was observed in service with symptoms described as snoring, difficulty of breathing as well as temporary cessation of breathing during sleep, and waking up with choking, and shows a continuation of these same symptoms after service.

2.  The medical evidence of record establishes that the Veteran has a current diagnosis of obstructive sleep apnea manifested by snoring and abnormal respiratory events identified as apneas and hypoapneas.

3.  The evidence is in relative equipoise as to whether the Veteran's current diagnosis of obstructive sleep apnea may be reasonable related to the symptomatology observed during and after his period of military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be established by a continuity of symptomatology [note: not necessarily continuity of treatment] between a current disorder and service. Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection, if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126- 27 (1993).  A lay person is competent to testify in regard to the onset and continuity of symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2010).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In the instant case, the Veteran contends that he developed sleep apnea while serving on active duty and that his sleep apnea has continued since that time.  There is medical evidence of a current disability, as the record evidence shows that in May 2007 the Veteran was diagnosed with obstructive sleep apnea, which is manifested by snoring and abnormal respiratory events, namely apneas and hypoapneas.  In addition, while service treatment records do not show any complaints for or treatment for sleep problems/sleep apnea symptoms during the Veteran's period of active duty, there is lay evidence of in-service incurrence of symptoms consistent with sleep apnea.  In his June 2007 formal claim, the Veteran related that he first developed sleeping problems in 1993 when he was stationed on the USS Ingersoll.  In an August 2007 statement, a fellow service comrade recounted that he was stationed on the USS Ingersoll with the Veteran and slept in the bunk above the Veteran on the ship.  He related that he witnessed the Veteran snoring and having difficulty breathing at night, stating that it seemed as if the Veteran stopped breathing at times during his sleep and would wake up choking.  Similarly, the statements from the Veteran's ex-wife who observed the Veteran sleeping from 1988 to 2003, and from his current wife who observed the Veteran's sleeping habits since 2001 likewise described their having witnessed the Veteran with many of these same symptoms while sleeping.  All three of these written statements indicated that the above persons observed the Veteran snoring, waking up choking and coughing, and stopping breathing while sleeping.  When considered together, these statements provide confirming evidence of an in-service history of symptoms and that the Veteran has had continuing symptoms consistent with sleep apnea since active duty.

In considering the lay evidence as discussed above, the Board finds the lay statements from the Veteran, his service comrade, and his ex-wife and current wife are competent and credible.  This is so because they were each an eye-witness to a combination of symptoms experienced by the Veteran either during or after service, and their accounts are consistent among themselves and are not shown to be at variance with the other record evidence, specifically the combination of manifestations of obstructive sleep apnea identified in the May 2007 private medical report.  See 38 C.F.R. § 3.303(b); Buchanan, 451 F. 3d at 1336.

Upon review of the evidence of record, the Board concludes that the Veteran's in-service history of symptoms consistent with sleep apnea, which were corroborated by a fellow Veteran who served with the Veteran from 1998 to 2000 and shared a berthing department where they both slept, the continuity of symptomatology after service as provided by his former and current spouses, and a combination of these same symptoms resulting in the May 2007 private diagnosis, weigh more heavily toward a finding that the initial onset of the Veteran's obstructive sleep apnea was incurred in service.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor, thus allowing him to prevail on his claim of service connection for obstructive sleep apnea.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  The appeal is granted.



ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


